Citation Nr: 0820243	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in April 2008 and testified regarding his 
symptomatology.  A transcript is of record.


FINDING OF FACT

Chronic obstructive pulmonary disease, claimed as due to 
exposure to asbestos, was not present in service or for many 
years thereafter.


CONCLUSION OF LAW


The criteria for service connection for chronic obstructive 
pulmonary disease, claimed as due to exposure to asbestos, 
are not met. 38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303, 3.304, 3.310 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
March 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
and lay statements from the veteran are associated with the 
claims file. 

The veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the United States 
Court of Appeals for Veterans Claims (Court), noting the 
absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998. The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate). See M21-1, Part VI, 7.21(a), p. 7-IV-3 
(January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993). It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure. Id.

Note that the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between the first exposure 
and development of the disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction. M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure." Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

Turning to the case at hand, the veteran's service medical 
records contain no complaints or diagnosis of asbestosis. The 
veteran's service records reflect that he served aboard a 
Navy ship as an aircraft mechanic. As noted above, the Court 
has determined that shipboard service in and of itself does 
not create a presumption of exposure to asbestos. The 
veteran's service records do not reflect any specific 
exposure to asbestos, although the Board notes the veteran's 
contentions that he was exposed to asbestos in the service.

The record reflects that the veteran reported having no 
occupational exposure to asbestos subsequent to naval 
service. During his April 2008 hearing, he testified that he 
had worked as a truck driver.  

The report of a February 2000 x-ray study by a private 
physician, Dr. B.C., indicated that a radiological 
examination of the chest was normal.  Dr. B.C. stated the 
lungs were clear and well expanded.  There was no evidence of 
consolidation or atelectasis.  There was no evidence of 
pneumothorax or pleural effusion, and pulmonary vascularity 
was normal.  

An April 2003 pulmonary function test conducted by a private 
physician, Dr. D., indicated a diagnosis of obstruction to 
airflow, moderate to severe in degree with air trapping.  Dr. 
D. noted the diffusion capacity was somewhat reduced 
suggesting the obstruction to airflow may be on the basis of 
emphysema.  

In a July 2003 VA treatment record, a physician noted the 
veteran called stating he thought he might have asbestos 
poisoning due to having served on a Navy ship with asbestos. 
The VA physician reported he reassured the veteran that if 
there was significant damage from asbestos, it would have 
shown up on his chest x-ray (CXR) and that mainly the veteran 
had chronic obstructive disease from smoking.

In a November 2003 x-ray study, a private physician, Dr. 
C.C., noted the admitting diagnosis was asbestos exposure and 
the indication for the x-ray study was asbestos exposure. X-
ray results revealed a stable small calcified left upper lobe 
granuloma; stable mild prominence of the left hila, a 
component of which may represent calcified lymph nodes.  
There were no new or enlarging pulmonary nodule, no airspace 
disease or pleural effusion, and no pleural plaque 
calcification.  

In a December 2004 VA examination, the veteran was diagnosed 
with chronic obstructive pulmonary disease manifested by 
severe airflow obstruction per pulmonary functions tests, 
with onset of symptoms approximately two years ago.  The 
examiner noted that non-diagnostic chest x-ray and pulmonary 
function tests with the claims file were unavailable for 
review and hence there was insufficient clinical evidence to 
warrant of diagnosis of asbestosis or residuals thereof.  The 
examiner opined the most likely cause of the veteran's COPD 
was his long history of cigarette use, which continued 
despite his failing respiratory status.  The examiner stated 
it would be speculative to attribute the veteran's current 
obstructive lung disease to remote asbestos exposure, which 
generally resulted in restrictive lung disease, while this 
veteran had severe obstructive lung disease.  

December 2004 VA x-rays studies indicated questionable small 
nodular densities in both lungs.  There was no evidence for 
COPD or for asbestos-related pleural calcification.  No 
pleural thickening was identified.
  
In July 2007, the veteran underwent a VA examination.  The 
veteran reported that while serving on an aircraft carrier 
that he slept beneath a catapult in which steam pipes coated 
with asbestos lining were coursing.  The examiner reported 
the veteran did not give a history which was impressive to 
suggest that he had episodes at that time of asbestosis.  The 
examiner noted there was no evidence for COPD or asbestos-
related pleural calcification at the time of the examination 
in 2004.  The examiner reported that the veteran stated he 
smoked two packs of cigarettes per day beginning at age 13.  
The veteran now reported smoking one or two cigarettes per 
day.  The July 2007 chest x-ray showed small left upper lobe 
and right base nodules, unchanged since April 2005.  The 
examiner noted the lungs were otherwise clear with no pleural 
effusion or thickening.  

The examiner diagnosed the veteran with chronic obstructive 
pulmonary disease.  The examiner stated the cause of COPD in 
the overwhelming majority of cases was cigarette smoking, in 
this particular veteran's case, he did not have any evidence 
in the claims file or in the chest x-rays of asbestosis 
acquired at any time.  Thus, the examiner stated there was no 
objective evidence to support a diagnosis of asbestosis and 
the pulmonary function tests were quite characteristic of 
COPD, rather than asbestosis which had restrictive 
abnormalities on pulmonary function testing.  

The examiner further opined that since the veteran had 
clearly consistent history of very heavy smoking while he was 
on active duty, it was as likely as not that the veteran was 
actually suffering from chronic bronchitis with acute 
exacerbations during his period of active duty and ultimately 
had developed the typical physical findings and pulmonary 
function findings of COPD.  The examiner pointed out however, 
that the veteran began smoking at age 13, thus this 
particular issue of COPD had its groundwork laid long before 
he came on active duty.  The pulmonary infections were a 
likely consequence of his smoking and contributed to the 
development of COPD.  The examiner further stated that it was 
his opinion that smoking in this case was the proximate cause 
of the veteran's COPD and that infection was largely a 
consequence of his smoking induced damage to the airway.  

Initially, the Board notes that it is unclear from the record 
that the veteran even has a current diagnosis of asbestosis. 
The record from Dr. C.C. noted the admitting diagnosis and 
indications for the x-rays were asbestos exposure; however, 
this is not a diagnosis of asbestosis. The VA examination 
reports and private medical records contain diagnoses of 
COPD, but not of asbestosis. Regardless of the current 
diagnosis, the medical evidence clearly shows a current lung 
disability. However, the medical evidence of record 
preponderates against a finding that the veteran's current 
lung disability is related to his active duty service, to 
include his exposure to asbestos. 

After a careful review of the evidence of record discussed 
above, the Board finds that service connection for COPD, 
claimed as possibly related to asbestos exposure, has not 
been established. There is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
asbestosis. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the treating or examining providers have concluded that the 
veteran's COPD is related to his service. 

The Board finds the July 2007 VA medical opinion to be highly 
probative.  First, it is clear that the examiner reviewed the 
veteran's entire claims file prior to providing his medical 
opinion. Second, the examiner provides a clear rationale for 
attributing the veteran's current lung disability to his 
smoking versus exposure to asbestos. In doing so, the 
examiner noted that the veteran's current presentation of a 
lung disability was consistent with that of a chronic smoker, 
noting also that the veteran had an obstructive lung disease 
rather than a restrictive lung disease associated with 
asbestos exposure.

During his April 2008 VA Board hearing, the veteran and his 
representative expressed dissatisfaction with the July 2007 
VA examination, questioning the adequacy of the examination. 
However, the report of the examination appears to be 
complete, thorough and well reasoned. It is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as the adequacy of physical examination. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1). The veteran is apparently dissatisfied with 
the conclusions of the examiner, which were unfavorable to 
his claim. However, this is not a legitimate reason for the 
Board to order another examination. As the Court has stated, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim." See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [emphasis as 
in original]; see also Counts v. Brown, 6 Vet. App. 473, 478-
79 (1994).

In addition, there is no evidence that the veteran was 
exposed to asbestos in service. While Dr. C.C. noted the 
admitting diagnosis was asbestos exposure, the record does 
not show that he was aware of this from anything other than 
the veteran's telling him of his exposure. A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional. See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The veteran also submitted an article from the Internet, with 
a July 2005 print date, entitled "Granulomatous 
Inflammation," no author listed. The veteran points that the 
article refers to examples of granulomatous inflammation from 
foreign bodies, such as wood, grit, silica or asbestos dust, 
talc, suture material, silicone, and prostheses.  Medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998). The article in question fails to apply the specific 
facts as are present in this matter and thus do not meet the 
standards of Wallin. The article list many causes for 
granulomatous inflammation, asbestos exposure is but one of 
many potential causes.

The veteran and his representative, in the alternative, also 
stated the availability of cigarettes from the Navy led to 
his lung disability.  The Board notes, initially, that the 
veteran reported in his July 2007 VA examination that he 
began smoking at age 13.  He did not join the military until 
he was 18 years old, entering service with a five year 
history of smoking. Finally, to the extent that the veteran's 
current respiratory disorders may be the result of his use of 
tobacco products, for claims filed after June 9, 1998, as in 
the instant case, service connection may not be granted for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco 
products. See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. By 
the veteran's own admission, he began to smoke prior to his 
entry into service.
 
In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced 
during the veteran's April 2008 Board hearing, as well as in 
various written statements. The Board does not doubt the 
sincerity of the veteran's belief that he has a current lung 
disability as a result of his military service. However, 
questions of medical diagnosis and causation are within the 
province of medical professionals. Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994). 

Under these circumstances, the claim for service connection 
for a COPD disability must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent 
evidence supports the claim, that doctrine is not applicable. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for chronic obstructive pulmonary disease, 
claimed as asbestosis, is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


